       Case 1:20-cv-00772-MCC Document 18 Filed 03/29/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LINDA DENSBERGER,                          :      Civil No. 1:20-CV-772
                                           :
                   Plaintiff               :      (Magistrate Judge Carlson)
                                           :
     v.                                    :
                                           :
ANDREW M. SAUL                             :
Commissioner of Social Security            :
                                           :
                   Defendant               :

                                    ORDER

     AND NOW, this 29th day of March 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT:

     1. The Clerk shall enter final judgment AFFIRMING the decision of the

          Commissioner of Social Security; and,

     2. The Clerk of Court shall CLOSE this case.



                                                  s/Martin C. Carlson
                                                  Martin C. Carlson
                                                  United States Magistrate Judge
